DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant's arguments filed on 08/24/2022 claims 5 and 16 has been amended, which made the withdrawal of 112(b) rejection.

3. Applicant’s arguments with respect to 103 rejection have been fully considered but they are not persuasive. 

4.  Applicant argues that none of the prior art of record teaches the memory device to include secured cryptographic facilities as recited in independent claims.

5. Examiner would like to point out that independent claims 1  and 12 are rejected under Thatcher (2011/0055471) in view of Gopal (2016/0380772).

6.   Independent claims 1 and 12 recites “the storage device comprising: a cryptographic engine: a decoder to parse a command, a set of input identifications, and a first signature from a data transmission received at the interface; and a controller to: collect members of the set of input identifications to produce an input set; instruct the cryptographic engine to produce a second signature from the input set; compare the first signature and the second signature to determine a match; and write the input set to a secure portion of the storage device”.

The primary reference Thatcher teaches the above claimed limitations. Thatcher in Figs.2a-b and para:0056 teaches  the non-volatile include a hash generating apparatus 230 [cryptographic engine] that generates hashes for data units stored in the non-volatile storage device 210. Para:0046-0047 teaches the client 208 is the client of the storage 120. The client 208 sends various actions for execution by the storage 120; for example, the client 208 may send read requests, write requests, and modify requests to the storage 120.  The data unit may be a file, an object, a data segment of a RAID data stripe, or other data set used in data storage. The data unit may be executable code, data, metadata, a combination thereof, or any other type of data that may be stored in a memory device.

Fig.15 and Para:0190-0191 teaches the system 1500 may include multiple hash generation apparatus 230 implemented at various locations within the system such as within the client 1202, the network 1512, the nonvolatile storage device 210, and the storage 120. In such an embodiment, the hash generation apparatus 230 may be utilized to help validate and verify data units as they are moved through the system 1500. In one embodiment, the hash may be stored with the data unit in the storage 120. One or more of the devices in the system 1500 that have a hash generation apparatus 230 may generate the hash for the data unit as it moves through the system and compare the generated hash with the hash as stored with the data unit.
For example, as the data unit and the stored hash move out of the nonvolatile storage device 210 into the network 1512, one or more devices implementing a hash generation apparatus 230 in the network 1512 and that receive a copy of the data unit and the hash as part of the transfer of the data unit may generate a hash for the data unit. The hash generation apparatus may then compare the generated hash with the stored hash to validate the data unit. In certain embodiments, the hash generation apparatus 230 generates an error or interrupt if the hashes do not match, but forwards the data unit and the stored hash if the hashes do match. The process may repeat at various places through the network 1512 and also within the client 1202 at various locations.

But, Thatcher teaches all the above claimed limitations but does not expressly teach write the input set to a secure portion of the storage device in response to the match.
Gopal in Para:0032, Para:0034 and Para:0039 teaches the above claimed limitation.

7. Applicant further argues that the secondary reference Gopal do not discloses the input identification of data, but rather appear to discuss where to store the HMAC, which is a signed data.

8. Examiner would like to point out that the primary Thatcher teaches about input identification of data (see, Para:0056,0047 and Para:0068-0069).

Further in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

9. As such, combination of Thatcher (2011/0055471) in view of Gopal (2016/0380772) teaches the limitations cited in independent claims 1 and 12  and therefore the rejection is made as Final.

Claim Objections
10. Claim 1 is objected to because of the following informalities: 

12. Claim 1 recite: “A storage device that implements an authenticated modify, the storage device comprising: a cryptographic engine…”. the term “an authenticated modify” seems to be a grammatical error.  Appropriate correction is required.


                                                          Claim Interpretation
13. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be

expressed as a means or step for performing a specified function without the recital of

structure, material, or acts in support thereof, and such claim shall be construed to cover the

corresponding structure, material, or acts described in the specification and equivalents

thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


An element in a claim for a combination may be expressed as a means or step for performing

a specified function without the recital of structure, material, or acts in support thereof, and

such claim shall be construed to cover the corresponding structure, material, or acts

described in the specification and equivalents thereof.

14. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a decoder to parse...” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112/(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
15.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. Claims 1-4-8, 11-15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US Pub.No.2011/0055471) in view of Gopal (US Pub.No.2016/0380772).

17. Regarding claim 1 Thatcher teaches a storage device that implements an authenticated modify, the storage device comprising: a cryptographic engine: a decoder to parse a command, a set of input identifications, and a first signature from a data transmission received at the interface; and a controller to: collect members of the set of input identifications to produce an input set (Figs.2A-b, Para:0049, Para:0056-0058 teaches the storage controller will decode commands sent to the nonvolatile storage device 210, the commands are hash command. Generating hashes (signature) for data units stored in the nonvolatile storage device. Para:0047 teaches the data unit may be a file, an object, a data segment of a RAID data stripe, or other data set used in data storage. The data unit may be executable code, data, metadata, a combination thereof, or any other type of data that may be stored in a memory device. The data unit may be identified by a name, by a logical address, a physical address, an address range, or other convention for identifying data units. Para:0066,0068-0069 teaches retrieving/receiving data units based on its identifiers);

 instruct the cryptographic engine to produce a second signature from the input set; compare the first signature and the second signature to determine a match; and write the input set to a secure portion of the storage device (Para:0005 and Para:0058-0060 teaches a file is typically deduplicated before it is moved onto storage 120. For example, the file may be read into random access memory ("RAM") 112 of a file server 108 and a deduplication agent 110 generates a hash for the file before the file is stored in storage 120. The deduplication agent 110 searches a hash table 114 for the hash of the file to determine whether or not the file is a duplicate of something already stored in storage 120. If the hash is not found in the hash table 114, the file is not a duplicate. The hash is stored in the hash table 114 and the file is moved out of RAM 112 and into storage 120. If the hash is found in the hash table 114, the file is a duplicate. The deduplication agent 110 updates an index 116 to associate the file sent by the client with the identical file already stored in storage 120. Because it is a duplicate, the file is not moved into storage 120. Future requests for the file are directed to the existing copy of the file by the updated index 116. 
Para:0174-0175 and Para:0190-191 teaches as the data unit and the stored hash move out of the nonvolatile storage device 210 into the network 1512, one or more devices implementing a hash generation apparatus 230 in the network 1512 and that receive a copy of the data unit and the hash as part of the transfer of the data unit may generate a hash for the data unit. The hash generation apparatus may then compare the generated hash with the stored hash to validate the data unit. The hash generation apparatus 230 generates an error or interrupt if the hashes do not match, but forwards the data unit and the stored hash if the hashes do match. The process may repeat at various places through the network 1512 and also within the client 1202 at various locations such as the NIC 1510, the bus 1504, or other locations).

Thatcher teaches all the above claimed limitations but does not expressly teach write the input set to a secure portion of the storage device in response to the match.

Gopal teaches write the input set to a secure portion of the storage device in response to the match (Para:0032, Para:0034 and Para:0039 teaches the destination storage location for the hash instructions).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify the teachings of Thatcher to include write the input set to a secure portion of the storage device in response to the match as taught by Gopal such a setup would parse an output identification because this would increase flexibility.  

18.  Regarding claims 2 and 13 Thatcher teaches the storage device and the method, wherein the set of input identifications define an address range of an unsecure portion of the storage device (Para:0056-0060 and Para:0068 teaches retrieving the data units based on identifiers and the identifiers includes address range). 

19. Regarding claims 3 and 14 Thatcher teaches the storage device and the method, wherein the data transmission includes an identification of the secure portion (Para:0145-0146 and Para:0148 teaches the data transfer includes identification of the location).

20. Regarding claims 4 and 15 Thatcher teaches the storage device and the method, wherein the secure portion of the storage device is readable to an external entity via the interface to the storage device (Para:0048, Para:0050, Para:0055 and Para:00132 teaches external access to the storage device).

21. Regarding claims 5 and  16 Thatcher teaches the storage device  wherein the controller is to instruct the cryptographic engine to create a third signature of the secure portion in response to a read operation (Para:0046-0047 teaches the client 208 is the client of the storage 120. The client 208 sends various actions for execution by the storage 120; for example, the client 208 may send read requests, write requests, and modify requests to the storage 120.  
Fig.15 and Para:0190-0191 teaches the system 1500 may include multiple hash generation apparatus 230 implemented at various locations within the system such as within the client 1202, the network 1512, the nonvolatile storage device 210, and the storage 120. In such an embodiment, the hash generation apparatus 230 may be utilized to help validate and verify data units as they are moved through the system 1500. In one embodiment, the hash may be stored with the data unit in the storage 120. One or more of the devices in the system 1500 that have a hash generation apparatus 230 may generate the hash for the data unit as it moves through the system and compare the generated hash with the hash as stored with the data unit. For example, as the data unit and the stored hash move out of the nonvolatile storage device 210 into the network 1512, one or more devices implementing a hash generation apparatus 230 in the network 1512 and that receive a copy of the data unit and the hash as part of the transfer of the data unit may generate a hash for the data unit. The hash generation apparatus may then compare the generated hash with the stored hash to validate the data unit. In certain embodiments, the hash generation apparatus 230 generates an error or interrupt if the hashes do not match, but forwards the data unit and the stored hash if the hashes do match. The process may repeat at various places through the network 1512 and also within the client 1202 at various locations).

22. Regarding claims 6 and 17 Thatcher teaches the storage device and the method, wherein the controller is to provide the third signature to the external entity in response to a verification instruction including a reference to the read operation Para:0046-0047 teaches the client 208 is the client of the storage 120. The client 208 sends various actions for execution by the storage 120; for example, the client 208 may send read requests, write requests, and modify requests to the storage 120.  
Fig.15 and Para:0190-0191 teaches the system 1500 may include multiple hash generation apparatus 230 implemented at various locations within the system such as within the client 1202, the network 1512, the nonvolatile storage device 210, and the storage 120. In such an embodiment, the hash generation apparatus 230 may be utilized to help validate and verify data units as they are moved through the system 1500. In one embodiment, the hash may be stored with the data unit in the storage 120. One or more of the devices in the system 1500 that have a hash generation apparatus 230 may generate the hash for the data unit as it moves through the system and compare the generated hash with the hash as stored with the data unit. For example, as the data unit and the stored hash move out of the nonvolatile storage device 210 into the network 1512, one or more devices implementing a hash generation apparatus 230 in the network 1512 and that receive a copy of the data unit and the hash as part of the transfer of the data unit may generate a hash for the data unit. The hash generation apparatus may then compare the generated hash with the stored hash to validate the data unit. In certain embodiments, the hash generation apparatus 230 generates an error or interrupt if the hashes do not match, but forwards the data unit and the stored hash if the hashes do match. The process may repeat at various places through the network 1512 and also within the client 1202 at various locations).

23.  Regarding claims 7 and 18 Thatcher teaches all the above claimed limitations but does not expressly teach the storage device and the method, wherein the data transmission identifies a secret of the storage device.

Gopal teaches the storage device and the method, wherein the data transmission identifies a secret of the storage device (para:0024, Para:0027 and Para:0034-0035 teaches identifying secret key from the instructions).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify the teachings of Thatcher to include the data transmission identifies a secret of the storage device as taught by Gopal such a setup would increase integrity of the device.  

24. Regarding claims 8 and 19 Thatcher teaches all the above claimed limitations but does not expressly teach the storage device and the method, wherein the first signature and the second signature include is a Keyed-hash message authentication code (HMAC).

Gopal teaches the storage device and the method, wherein the first signature and the second signature include is a Keyed-hash message authentication code (HMAC) (Para:0024 teaches keyed HMAC).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thatcher to include the first signature and the second signature include is a Keyed-hash message authentication code as taught by Gopal such a setup would increase integrity of the device.  

25. Regarding claims 11 and 22 Thatcher teaches the storage device and the method, wherein the storage device is a flash memory device (Para:0054 and Para:0174 teaches the storage device is a flash memory device).

26.  Regarding claim 12 Thatcher teaches a machine implemented method for authenticated modify in a storage device, the method comprising: decoding a data transmission received at an interface of the storage device, the data transmission including a command, a set of input identifications, and a first signature corresponding to data identified by the input identifications, the command corresponding to a secure portion of the storage device; marshalling members of the set of input identifications to produce an input set (Figs.2A-b, Para:0049, Para:0056-0058 teaches the storage controller will decode commands sent to the nonvolatile storage device 210, the commands are hash command. Generating hashes (signature) for data units stored in the nonvolatile storage device. Para:0047 teaches the data unit may be a file, an object, a data segment of a RAID data stripe, or other data set used in data storage. The data unit may be executable code, data, metadata, a combination thereof, or any other type of data that may be stored in a memory device. The data unit may be identified by a name, by a logical address, a physical address, an address range, or other convention for identifying data units. Para:0066 teaches retrieving/receiving data units based on its identifiers);

invoking a cryptographic engine of the storage device on the input set to produce a second signature from the input set: comparing the first signature and the second signature to determine a match; and writing, in response to the match, the input set to a secure portion of the storage device (Para:0005 and Para:0058-0060 teaches a file is typically deduplicated before it is moved onto storage 120. For example, the file may be read into random access memory ("RAM") 112 of a file server 108 and a deduplication agent 110 generates a hash for the file before the file is stored in storage 120. The deduplication agent 110 searches a hash table 114 for the hash of the file to determine whether or not the file is a duplicate of something already stored in storage 120. If the hash is not found in the hash table 114, the file is not a duplicate. The hash is stored in the hash table 114 and the file is moved out of RAM 112 and into storage 120. If the hash is found in the hash table 114, the file is a duplicate. The deduplication agent 110 updates an index 116 to associate the file sent by the client with the identical file already stored in storage 120. Because it is a duplicate, the file is not moved into storage 120. Future requests for the file are directed to the existing copy of the file by the updated index 116. 
Para:0174-0175 and Para:0190-191 teaches as the data unit and the stored hash move out of the nonvolatile storage device 210 into the network 1512, one or more devices implementing a hash generation apparatus 230 in the network 1512 and that receive a copy of the data unit and the hash as part of the transfer of the data unit may generate a hash for the data unit. The hash generation apparatus may then compare the generated hash with the stored hash to validate the data unit. The hash generation apparatus 230 generates an error or interrupt if the hashes do not match, but forwards the data unit and the stored hash if the hashes do match. The process may repeat at various places through the network 1512 and also within the client 1202 at various locations such as the NIC 1510, the bus 1504, or other locations).

Thatcher teaches all the above claimed limitations but does not expressly teach write the input set to a secure portion of the storage device in response to the match.

Gopal teaches write the input set to a secure portion of the storage device in response to the match (Para:0032, Para:0034 and Para:0039 teaches the destination storage location for the hash instructions).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thatcher to include write the input set to a secure portion of the storage device in response to the match as taught by Gopal such a setup would parse an output identification because this would increase flexibility.  

27. Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US Pub.No.2011/0055471) in view of Gopal (US Pub.No.2016/0380772).as applied to claim 1 above and further in view of Mylly (US Pub.No.2015/0161399).

28. Regarding claims 9 and 20 Thatcher in view of Gopal teaches all the above claimed limitations but does not expressly teach the storage device and the method, wherein the interface of the storage device is a Joint Electron Device Engineering Council (JEDEC) memory standards 

  Mylly teaches the storage device and the method, wherein the interface of the storage device is a Joint Electron Device Engineering Council (JEDEC) memory standards interface (Para:0025 and Para:0033 teaches the storage device is a Joint Electron Device Engineering Council (JEDEC) memory standards interface). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thatcher in view of Gopal to include the interface of the storage device is a Joint Electron Device Engineering Council (JEDEC) memory standards interface as taught by Mylly such a setup would protect the memory from malware.

29. Regarding claims 10 and 21 Thatcher in view of Gopal teaches all the above claimed limitations but does not expressly teach the storage device and the method, wherein the interface of the storage device conforms to at least one of an Integrated Device Electronics (DE) AT Attachment (ATA) interface, a serial ATA (SATA) interface, a Small Computer System Interface (SCSI) interface, a Universal Flash Storage (UPS) interface, an embedded MultiMedia Card (eMMC) interface, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI) interface.

Mylly teaches the storage device and the method, wherein the interface of the storage device conforms to at least one of an Integrated Device Electronics (DE) AT Attachment (ATA) interface, a serial ATA (SATA) interface, a Small Computer System Interface (SCSI) interface, a Universal Flash Storage (UPS) interface, an embedded MultiMedia Card (eMMC) interface, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI) interface  (para:0003-0004 teaches the storage device includes embedded multimedia cards (eMMC)).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thatcher in view of Gopal to include the interface of the storage device conforms to at least one of an Integrated Device Electronics (DE) AT Attachment (ATA) interface, a serial ATA (SATA) interface, a Small Computer System Interface (SCSI) interface, a Universal Flash Storage (UPS) interface, an embedded MultiMedia Card (eMMC) interface, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI) interface  (para:0003-0004 teaches the storage device includes embedded multimedia cards (eMMC)  as taught by Mylly such a setup would protect the memory from modification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431